department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep ter rat uil no legend taxpayver a eececccesecesenseeessessesesesstrererectteeeesanees taxpayer bui cecccececcccccesccceesssssesceventneeessvsseeeatsnsees company o eeecceccccececescssescesssesscecsteversecssesensens company piao ee cccecscceseccessssevssceessssecessecsaasetsace company q oo oe eeccecceeccessevesssessecececeeesessneecseesenss dear this is in response to a letter dated date as supplemented by correspondence dated date date date date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained three individual_retirement_arrangements described in sec_408 of the internal_revenue_code the code ira c ira d and ira e with company o company p and company q respectively in december of on the advice of an accountant taxpayer a converted iras c d and e into roth iras j and k with companies o p and q respectively the amounts converted from iras c d and e were sum x sum y and sum z respectively taxpayer a’s spouse taxpayer b maintained ira f ira g and ira h with company o company p and company q respectively in december of taxpayer b also converted iras f g and h into roth iras l m and n with companies o p and q respectively on the advice of an accountant the amounts converted from iras f g and h were sum x sum y and sum z respectively taxpayers a and b jointly filed their calendar_year federal_income_tax return in november or december of due to health problems their return was not filed on a timely basis with respect to calendar_year taxpayer a’s and taxpayer b’s modified_adjusted_gross_income exceeded the limit found in code sec_408a through a misunderstanding of the roth_ira rules taxpayers a and b believed that they were eligible for the conversions to roth iras since they believed that the limit was based on taxable_income not modified_adjusted_gross_income and their taxable_income was less than dollar_figure the applicable limit at the end of taxpayers a and b were informed by their tax_return_preparer that they were ineligible for the roth conversion due to the dollar_figure limitation in code sec_408a this request for sec_301 relief was submitted prior to the service’s discovering taxpayer a’s and taxpayer b’s ineligibility to convert their traditional iras into roth iras based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer -3- b be granted a period not to exceed six months from the date of this ruling letter to recharacterize roth iras j k l m and n back to traditional iras with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed bya regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides -4- guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayers a and b were not eligible to convert their traditional iras to roth iras since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income exceeded dollar_figure for whether they are eligible for relief under the provisions of sec_301_9100-3 of the regulations therefore it is necessary to determine although taxpayers a and b were ineligible for the roth_ira_conversion they were unaware of their ineligibility until the end of when they were so informed by their tax_return_preparer upon realizing the mistake taxpayers a and b requested relief from the service before the service discovered taxpayer a’s and taxpayer b’s failure to make a timely election to recharacterize their roth_ira conversions the calendar taxable_year is not closed by the statute_of_limitations thus taxpayers a and b satisfy the requirements of clauses i and iii of sec_301_9100-3 of the regulations accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this letter to recharacterize their roth iras back to traditional iras e-anennnmmttedaanamnunrnat oem nn ino bee -5- this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayers who requested it code sec_61 k provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original ruling letter is being sent to your authorized representative should you have any concerns regarding this ruling please contact sincerely yours aden e il te andrew e zuckerman manager employee_plans technical group cc enclosures deleted copy of letter notice
